Case 2:20-cv-06142-DMG-PJW Document 23 Filed 02/08/21 Page 1 of 2 Page ID #:195




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 20-6142-DMG (PJWx)                                       Date   February 8, 2021

   Title Rita Zass v. Bank of America                                                     Page    1 of 2


   Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                                 NOT REPORTED
                 Deputy Clerk                                               Court Reporter

       Attorneys Present for Plaintiff(s)                          Attorneys Present for Defendant(s)
                None Present                                                 None Present

  Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY STIPULATION
               AND REQUEST TO SUBSTITUTE PRO SE SPECIAL ADMINISTRATOR
               OF ESTATE FOR COUNSEL SHOULD NOT BE DENIED [22]

         On February 4, 2021, counsel for Sophie Volovnik, special administrator of the Estate of
  Rita Zass, filed a stipulation and request to permit Volovnik to proceed pro se and allow present
  counsel to withdraw. [Doc. # 22.]

           As a general rule, an individual has a right to represent him or herself in federal courts, in
  order to promote that individual’s equal access to the courts. See 28 U.S.C. § 1654 (“In all
  courts of the United States the parties may plead and conduct their own cases personally or by
  counsel . . . .”) (emphasis added); see also C.D. Cal. L.R. 83-2.2.1. In an action brought by a pro
  se litigant, the real party in interest must be the person who “by substantive law has the right to
  be enforced.” C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987)
  (trustee attempting to represent a trust pro se was not a “party” conducting his “own case
  personally” as required by 28 U.S.C. § 1654, as he was not the beneficial owner of the claims
  being asserted); McShane v. United States, 366 F.2d 286, 288 (9th Cir. 1966) (the privilege to
  represent oneself pro se provided by 28 U.S.C. § 1654 is personal to the litigant and does not
  extend to other parties or entities); see also Estate of Sharp ex rel. Sharp v. Callahan, No. 3:12-
  CV-0605-TC, 2012 WL 6480845, at *1 (D. Or. Nov. 21, 2012), report and recommendation
  adopted in 2012 WL 6217530 (D. Or. Dec. 11, 2012) (granting defendant’s motion to dismiss
  upon finding that administrator of estate could not proceed pro se in light of 28 U.S.C. § 1654
  and Ninth Circuit precedent) (citing inter alia C.E. Pope and McShane).

         Here, Plaintiff Rita Zass sued Defendant Bank of America claiming that the bank
  improperly froze her checking account and that she had intended to use the frozen funds to
  finance a real estate transaction. As a result, she filed the present action and asserted seven
  breach of contract and other claims. [See Doc. # 1-1.] After Zass’s death, the Los Angeles
  Superior Court – Probate Division permitted Volovnik, Zass’s mother, to proceed as special

   CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-06142-DMG-PJW Document 23 Filed 02/08/21 Page 2 of 2 Page ID #:196




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 20-6142-DMG (PJWx)                                    Date   February 8, 2021

   Title Rita Zass v. Bank of America                                                 Page    2 of 2


  administrator of Zass’s estate. [See Doc. # 18.] But as noted above, Zass’s claims in the instant
  action appear wholly personal to her and it does not appear, based on the above controlling
  precedent, that Volovnik may appear pro se to pursue Zass’s claims.

          Accordingly, counsel is ORDERED TO SHOW CAUSE by no later than February
  18, 2021 why the stipulation and request to substitute Volovnik to proceed pro se and permit
  present counsel to withdraw should not be denied. Failure to timely or satisfactorily respond
  shall result in denial of the stipulation and request.

           IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
